Case: 18-51020      Document: 00515057584         Page: 1    Date Filed: 07/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 18-51020                              FILED
                                                                            July 31, 2019
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

              Plaintiff - Appellee

v.

CHANSE KYLLONEN,

              Defendant - Appellant




                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:18-CR-198-1


Before JOLLY, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
                                             I.
       A grand jury indicted Chanse Kyllonen on one count of possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Kyllonen
moved to dismiss the indictment, arguing that his 2001 conviction for third-
degree home invasion could not serve as a predicate felony offense for




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-51020      Document: 00515057584      Page: 2    Date Filed: 07/31/2019



                                   No. 18-51020
§ 922(g)(1) liability because Michigan law automatically restored his civil
rights after he completed his sentence. See 18 U.S.C. § 921(a)(20).
      The district court denied the motion. It noted that while Michigan had
restored Kyllonen’s civil rights for a period of time after his release, the state
subsequently amended its juror qualifications in 2003. Under the revised
statute, Kyllonen, as a convicted felon, could no longer serve on a jury. The
district court therefore determined that Kyllonen was dispossessed of a key
civil right on the day of his offense and could not claim an exception under
§ 921(a)(20).
      Kyllonen pleaded guilty to the indictment pursuant to an agreement
with the government. The agreement expressly reserved his right to appeal
the district court’s denial of his motion to dismiss. The district court then
sentenced Kyllonen to fifteen months imprisonment and three years of
supervised release. This appeal followed.
                                         II.
      Federal law prohibits any person “who has been convicted in any court”
of “a crime punishable by imprisonment for a term exceeding one year” from
possessing a firearm. 18 U.S.C. § 922(g)(1). There is an exception for when
that person “has had [their] civil rights restored . . . unless such . . . restoration
of civil rights expressly provides that the person may not ship, transport,
possess, or receive firearms.” 18 U.S.C. § 921(a)(20). Under the Supreme
Court’s existing interpretation, any residual limitation on the offender’s right
to possess a firearm—however small—is enough to activate § 921(a)(20)’s
“unless” clause and preclude the offender from taking advantage of the
statutory exception. Caron v. United States, 524 U.S. 308, 314–17 (1998).
      At the time Kyllonen was released from prison, Michigan would only
grant a concealed carry permit to applicants who had “never been convicted of
a felony in this state or elsewhere.” MICH. COMP. LAWS § 28.425b(7)(f). The
                                          2
    Case: 18-51020     Document: 00515057584     Page: 3   Date Filed: 07/31/2019



                                  No. 18-51020
state, in other words, imposed a residual limitation on Kyllonen’s ability to
exercise his Second Amendment rights. Accordingly, Kyllonen never qualified
under § 921(a)(20) for an exception to § 922(g)(1) liability, irrespective of any
other civil right that Michigan may or may not have restored to him. We
therefore affirm the district court without addressing whether Michigan’s
revised juror qualifications had the effect of retroactively increasing Kyllonen’s
punishment in violation of the United States Constitution.




                                        3